DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 6-10) in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that  the examiner has not made a sufficient showing that searching all of the claims in the application would be unduly burdensome.  This is not found persuasive because as set forth in the restriction requirement, the inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because they do not relate to one invention only, or to a group of inventions so linked so as to form a single inventive concept. Therefore, unity of invention is lacking.  	The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 					Claim Objections
Claim 8 is objected to because of the following informalities:  the second “about” in claim 8, line 5 should be deleted.  Appropriate correction is required. 					Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system module” in claims 6, 8 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-10 and is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one perifusate reservoir modules" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “at least one” reservoir module is required by the claim, or more than one reservoir modules. The claim recites both “at least one reservoir module” and “reservoir modules” in the claim. For examination purposes, the limitation is treated to require a plurality of reservoir modules. Claims 5-10 are rejected by virtue of their dependency upon a rejected base claim. Further clarification is requested and appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al (US 6,197,575; hereinafter “Griffith”) in view of Mori et al (US 5,316,905; hereinafter “Mori”).
Regarding claim 6, Griffith discloses a microperifusion system, comprising: 	at least one perifusate reservoir module (FIG. 7: reservoir 185; col. 31, ll. 19-21), said at least one perifusate reservoir module having N receptacles (FIG. 7: reservoir 185 is coupled to culture medium 189 source which intrinsically includes a receptacle for containing the culture medium; col. 31, ll. 19-21); 	said at least one perifusate reservoir module mechanically couplable to a perifusion chamber module having microperifusion channel (FIG. 7: reservoir module 185 can be mechanically coupled to tissue array 101 having at least one microchannel (as shown in FIGS. 6A,6B); col. 30, ll. 51-53); and  	a control system module couplable to said at least one perifusate reservoir module and said perifusion chamber module, said control system module, when in operation, arranged to:  	sense an effect of a microperifusion test operation occurring in the microperifusion channel (e.g., sensors for detecting an effect on tissues or a material exposed to the tissue can be coupled to tissue array 101 ; col. 7, ll. 54-61; col. 20, line 65 to col. 21, line 37; col. 31, ll. 4-18). 	Griffith discloses the claimed invention except for the duplication of at least one perifusate reservoir and perifusion chamber module. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have to have duplicated the at least one perifusate reservoir and perifusion chamber module, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (see also MPEP § 2144.04 VI. B.). One would have been motivated to duplicate the at least one perifusate reservoir and perifusion chamber module for the purpose of performing a plurality of biological testing on a plurality of tissues.  	Griffith does not explicitly disclose wherein said at least one perifusate reservoir module includes at least one port arranged to communicate with a pressurizing gas into or out from the said at least one perifusate reservoir module and the control system module arranged to control a flow of pressuring gas communicated into or out from the perifusate reservoir module. However, Griffith does disclose wherein a pump (FIG. 7: 186) can be employed to convey fluid to the perifusion chamber module (101) from the at least one reservoir module (FIG. 7: 486; col. 30, ll. 53-61). Griffith further discloses wherein a computer is coupled to the pump for controlling the flow of the culture medium to the perifusion chamber module (col. 30, ll. 56-57). 	Mori discloses at last one reservoir module comprising at least two receptacles having at least one port connected to a pressurizing gas source (FIG. 2B: culture supply assembly including reservoir 23, tanks 25a,25b and tank 51; col. 5, ll. 44-49), gas pressure supply assembly (FIG. 2A: assembly 61; col. 7, ll. 3-16; col. 9, ll. 35-51) in communication with at least one port (col. 7, ll. 42-62), a culture vessel (FIG. 2B: 11),  and a control system module arranged to control a flow of pressurizing gas into or out from the reservoir module (col. 5, line 67 to col. 6, line 1; col. 8, ll. 40-51).  	In view of Mori, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system having the pump coupled to the control system module of Griffith with a pressurizing gas source coupled to a controller for the purpose of controlling culture medium flow through the system, as disclosed by Mori. One of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known means for conveying culture medium through the system for another with reasonable expectation of success.  
Regarding claim 7, modified Griffith further discloses wherein the sensed effect is an oxygen consumption rate of at least one sample of biological material in at least one of the M microperifusion channels (sensors for detecting oxygen concentration; col. 6, ll. 20-27; col. 20, line 65 to col. 21, line 37; col. 31, ll. 4-18).
Regarding claim 8, modified Griffith further discloses wherein pressure control logic to cause a perifusate material flowing in at least one of the M microperifusion channels to flow at a selected rate of between about one-tenth microliter per minute and about 200 microliters per minute (the control system module of modified Griffith is structurally the same as the instant control system module and thus fully capable of performing the recited function of causing a perifusate material flowing in at least one of the M microperifusion channels to flow at a selected rate of between about one-tenth microliter per minute and about 200 microliters per minute). 	Assuming arguendo that modified Griffith fail to disclose wherein the control system module causes a perifusate material flowing in at least one of the M microperifusion channels to flow at a selected rate of between about one-tenth microliter per minute and about 200 microliters per minute. Modified Griffith, however, discloses that the system control module (183) controls the flow of culture medium through the system based on feedback on readings from sensors in the system. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system control module of modified Griffith such that the system control module causes a perifusate material flowing in at least one of the M microperifusion channels to flow at a selected rate of between about one-tenth microliter per minute and about 200 microliters per minute. One of ordinary skill in the art would have made said modification so as to facilitate the control system module to provide desired flow rate including the claimed flow rate. 
Regarding claim 9, modified Griffith further discloses wherein N is at least two times larger than M (FIG. 7: reservoir 185 is coupled to culture medium 189 source which intrinsically includes a receptacle for containing the culture medium, and a test sample which intrinsically also includes receptacle for containing the test sample; col. 31, ll. 19-21).
Regarding claim 10, modified Griffith further discloses wherein the control system module further comprises:  	a system of source sensors and response sensors, each response sensor pairable with a corresponding source sensor, and each response sensor arranged to capture light signal measurements responsive to light emitted by its corresponding source sensor (each of sensors (192,194) includes an excitation light source and a response sensor; e.g., fluorescent or light absorption sensors; col. 31, ll. 4-18; col. 36, ll. 46-60); 	control logic arranged to direct each source sensor to emit light at a first selected time, the control logic further arranged to direct each response sensor to capture light signal measurements based on a second selected time (operation of the entire system is controlled by a computer including feedback control based on reading from sensors; the operation includes directing light into the channels at a first selected time, and sensing the response of the excitation light from the channels at a second selected time; col. 31, ll. 37-44); and 	 	math logic arranged to determine a rate of decay from the captured light signal measurements, the rate of decay indicative of the sensed effect (from sensed data, the effect of toxics on cells can be determined; col. 36, ll. 46-60). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bellalou et al (US 8,652,829) discloses a plurality of channels, a plurality of reservoir, and a plurality of sensors. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799